Citation Nr: 1522064	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran indicated in the August 2013 substantive appeal that he wanted a travel Board hearing.  He withdrew his request for a hearing by written correspondence in April 2014.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 Board decision denied the Veteran's claim of entitlement to service connection for multiple sclerosis.  The Veteran did not appeal this decision.  Thereafter, the Veteran submitted a claim to reopen his service connection claim for multiple sclerosis in March 2009.  An April 2010 rating decision denied the claim.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file subsequent to the April 2010 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for multiple sclerosis.


CONCLUSIONS OF LAW

1.  An April 2010 rating decision that denied the Veteran's claim of entitlement to service connection for multiple sclerosis is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 10.1100, 20.1103 (2014).

2.  The evidence received subsequent to the April 2010 rating decision is new and material and the claim of entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal with respect to the application to reopen the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection on a de novo basis is warranted is the subject of the remand portion of this decision.

II.  Criteria and Analysis 

The Veteran originally filed a service connection claim for multiple sclerosis in June 1999.  A rating decision dated in November 2000 denied the Veteran's claim.  The Veteran appealed the November 2000 rating decision and a September 2008 Board decision denied the claim on the basis that multiple sclerosis did not manifest during active duty service or within seven years following separation and the evidence did not show multiple sclerosis was caused by or related to military service.  The Veteran did not appeal the September 2008 Board hearing.  Thus, the September 2008 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  Thereafter, the Veteran requested that his claim be reopened in a March 2009.  An April 2010 rating decision denied the Veteran's claim as the evidence did not show that multiple sclerosis was incurred in or caused by service, manifested to a compensable degree within seven years after service or secondary to service-connected PTSD.  The relevant evidence of record at the time of the April 2010 rating decision consisted of service treatment records, VA treatment records, private treatment records, a July 2000 and June 2008 private medical opinions, VA examinations dated in September 2000 and September 2005 with an addendum in October 2005, Social Security Disability records, medical articles, lay statements from the Veteran and transcripts from Board hearings conducted in June 2004 and June 2008.  The Veteran did not appeal this decision.  Thus, the April 2010 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted a request to reopen his service connection claim for multiple sclerosis in November 2011.  Evidence associated with the claims file since the April 2010 rating decision includes lay statements by the Veteran and his representative.  The evidence received since the April 2010 rating decision is new in that it was not of record at the time of the decision.  Specifically, an August 2013 statement by the Veteran's representative indicated that the Veteran experienced dizziness and headaches after discharge from service until he was diagnosed with multiple sclerosis; however, the Veteran was unaware of any association of these symptoms and multiple sclerosis and he did not seek treatment.  This medical evidence is neither cumulative nor redundant of the evidence of record in April 2010 and it raises a reasonable possibility of substantiating the Veteran's claim when combined with the Veteran's service treatment records that document headaches in service and the 1984 private treatment record that shows symptoms of numbness and headaches that led to the diagnosis of multiple sclerosis.  This evidence addresses the missing element of relating the current diagnosis of multiple sclerosis to service through recurrent symptoms until the diagnosis of the claimed disorder.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.  See 38 C.F.R. § 3.156(a).  This evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for multiple sclerosis reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for multiple sclerosis, and the appeal is granted to that extent only.


REMAND

An October 2005 addendum to a September 2005 VA examination provided a negative medical opinion with respect to whether the Veteran's multiple sclerosis is caused by or related to service.  However, the examiner did not provide any explanation in support of his opinion.  Furthermore, the Veteran contends that his multiple sclerosis is caused by exposure to herbicides while serving in the Republic of Vietnam.  Although multiple sclerosis is not listed as a presumptive disease related to exposure to herbicides, a VA medical opinion was not provided to determine if his multiple sclerosis was directly related to herbicide exposure.  The Veteran also contends that his multiple sclerosis might be caused by or aggravated by his service-connected posttraumatic stress disorder (PTSD).  He submitted an article in November 2008 from the New York Academy of Medicine indicating that Vietnam Veteran who have PTSD are more likely to suffer from autoimmune disease and an article in March 2010 from the National Post discussing a link between multiple sclerosis and PTSD.  The April 2010 VA examination provided a negative opinion on whether the Veteran's multiple sclerosis is related to his service-connected PTSD.  The examiner did not discuss the articles the Veteran submitted to the RO in support of his claim and he did not address the issue of whether the Veteran's service-connected PTSD aggravated his multiple sclerosis.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with respect to his service connection claim for multiple sclerosis.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's multiple sclerosis is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the documented inservice complaint of headache and herbicide exposure. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran that he experienced headaches and dizziness since discharge from active military service.  With respect to the issue of whether the Veteran's multiple sclerosis is related to herbicide exposure, it would be helpful if the examiner could reference studies and/or medical articles as part of his or her opinion.

b. If the answer to question (a) is negative, then whether the Veteran's multiple sclerosis is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected posttraumatic stress disorder. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner should address the articles submitted by the Veteran indicating a link between multiple sclerosis and PTSD.

2. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


